Deny and Opinion issued March 22, 2022




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01171-CV

                     IN RE DANIELLE SPOSITO, Relator

          Original Proceeding from the 417th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 417-53396-2018

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle

      Before the Court are relator’s January 19, 2022 redacted petition for writ of

mandamus and the record filed in support; December 30, 2021 and January 31, 2022

emergency motions for temporary relief; February 7, 2022 motion for appointment

of a new judge in her Collin County Case and accompanying emergency motion for

temporary relief; and March 10, 2022 emergency motion to expedite petition of writ

of mandamus and appointment of a new trial court judge.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that she lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition and record, we conclude relator has failed

to demonstrate an entitlement to mandamus relief. Accordingly, we deny the petition

for writ of mandamus. See TEX. R. APP. P. 52.8(a).

      We deny relator’s pending motions.




211171f.p05
                                                     /s/Cory L. Carlyle_____
                                                     CORY L. CARLYLE
                                                     JUSTICE




                                       –2–